UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7969



JOHN A. HAYNES,

                                            Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; BENJAMIN MONTGOMERY,
Warden; T. TRAVIS MEDLOCK, Attorney General of
the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-94-2390-3-6BC)

Submitted:   April 9, 1996                  Decided:   June 19, 1996

Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John A. Haynes, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition.     We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Haynes
v. South Carolina, No. CA-94-2390-3-6BC (D.S.C. Nov. 17, 1995). We

deny Appellant's motion for an investigation, along with his "In-

formal Motion" that a subsequently filed appeal be required to be

considered by a separate panel.       We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2